     Case 1:19-cv-00784-DAD-BAM Document 36 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                    Case No. 1:19-cv-00784-DAD-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION FOR JUDICIAL
                                                        NOTICE
13           v.
                                                        (ECF No. 35)
14    STATE OF CALIFORNIA, et al.,
                                                        ORDER CONFIRMING RECEIPT OF FIRST
15                       Defendants.                    AMENDED COMPLAINT
16

17          Plaintiff Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On April 24, 2020, the Ninth Circuit Court of Appeals dismissed Plaintiff’s pending

20   appeal for lack of jurisdiction because the order challenged—the Court’s denial of Plaintiff’s

21   motion to file a complaint in excess of twenty-five pages—was not final or appealable. (ECF No.

22   29.) Accordingly, on May 19, 2020, the Court issued an order granting Plaintiff a final extension

23   of time to file his first amended complaint, not to exceed twenty-five pages in length. (ECF No.

24   31.)

25          On May 27, 2020, Plaintiff filed a motion or an order following the Ninth Circuit’s

26   dismissal of his appeal. (ECF No. 32.) As it appeared Plaintiff’s motion had crossed in the mail

27   with the Court’s May 19, 2020 order, the motion was denied as moot on May 28, 2020. (ECF

28   No. 34.) Although filed together with Plaintiff’s May 27, 2020 motion, Plaintiff’s attached first
                                                       1
     Case 1:19-cv-00784-DAD-BAM Document 36 Filed 06/10/20 Page 2 of 2

 1   amended complaint was not docketed until May 28, 2020, the same date the Court issued its

 2   order. (ECF No. 33.)

 3          Currently before the Court is Plaintiff’s June 8, 2020 motion for judicial notice. (ECF No.

 4   35.) Plaintiff requests that the Court take judicial notice of an attached CDCR 22 Form dated

 5   May 21, 2020, noting that the first amended complaint was forwarded for mailing together with

 6   Plaintiff’s motion for court order. It appears Plaintiff is requesting confirmation that the Court

 7   received the first amended complaint. (Id.)

 8          As noted above, Plaintiff’s first amended complaint was docketed on May 28, 2020.

 9   (ECF No. 33.) Thus, by the instant order, the Court confirms receipt of the first amended

10   complaint, and notes that it is in compliance with the twenty-five page limit. However, the Court

11   denies Plaintiff’s request for judicial notice of the CDCR 22 Form, as the document does not

12   contain the type of facts that are judicially noticeable.1

13          Plaintiff is reminded that, pursuant to the Court’s First Informational Order issued June 6,

14   2019, if he wishes to receive a file-stamped copy of a document to confirm that it was received by

15   the Court, he should include an extra copy of the filing and a pre-addressed, pre-paid envelope.

16   The Court does not make copies of filed documents or provide postage or envelopes for free even

17   for parties proceeding in forma pauperis. (ECF No. 2, p. 3.)

18          According, Plaintiff’s motion for judicial notice, (ECF No. 35), is HEREBY DENIED.

19   Plaintiff’s first amended complaint will be screened in due course.

20
     IT IS SO ORDERED.
21

22       Dated:    June 10, 2020                                  /s/ Barbara   A. McAuliffe          _
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26   1
       Rule 201(b) of the Federal Rules of Evidence provides that a court may judicially notice a fact
27   that is not subject to reasonable dispute because it: (1) is generally known within the trial court’s
     territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
28   accuracy cannot reasonably be questioned. Fed. R. Civ. 201(b).
                                                          2
